DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnello et al. (US pub 20060030133).
	With respect to claim 1, Agnello et al. teach a device comprising (see figs. 1-5, and associated text): 
a first crystalline material 10 (Si or Ge or SiGe) comprising at least one element selected from the group consisting of silicon and germanium; 
a blocking material 12 over the first crystalline material; 
a second crystalline material (lower portion of 14)(Si) over the blocking material, the second crystalline material comprising at least one element selected from the group consisting of silicon and germanium; and 
a third crystalline material (upper portion of 14) over the second crystalline material, the third crystalline material comprising at least one element selected from the group consisting of silicon and germanium, 

With respect to claim 3, Agnello et al. teach wherein the first crystalline material (Si) and the third crystalline material (Si) exhibit a common chemical composition. See para 0048.
With respect to claim 4, Agnello et al. teach dopant in at least one material selected from the group consisting of the first crystalline material, the second crystalline material, and the third crystalline material.  
With respect to claim 6, Agnello et al. teach the blocking material comprises a material selected from the group consisting of an oxide, a nitride, and a carbon-containing material.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnello et al. (US pub 20060030133) as applied to claims 1, 3, 4, 6 above, and further in view of Ohtani et al. (US pat 6326248).
With respect to claim 2, Agnello et al. fail to teach the second crystalline material is free of a grain boundary.
Ohtani et al. teach forming a crystalline material is free of a grain boundary. See col. 20, lines 20-30.
ordinary skill in the art of making semiconductor devices to incorporate the teaching of Ohtani et al. into the device of Agnello et al. to achieve a device having uniform characteristics. See col. 20, lines 20-30.
     
 With respect to claim 5, Agnello et al. fail to teach doping the crystalline material with Boron, Arsenic or Phosphorus.
However, the doping of the crystalline material with Boron, Arsenic or Phosphorus for the purpose of forming n or p type material is well-known in semiconductor art.
With respect to claims 7 and 8, Agnello et al. teach forming the claimed crystalline structure forming a thin film transistor but fail to teach integrating with a RAM memory device.
However, the integration of a thin film transistor with a RAM memory device is well-known in semiconductor art.


Claim(s) 17, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Agnello et al. (US pub 20060030133).
	With respect to claim 17, Agnello et al. teach a device comprising (see figs. 1-5, and associated text): 
a first crystalline material 10 (Si or Ge or SiGe) comprising at least one element selected from the group consisting of silicon and germanium; 
a blocking material 12 adjacent to the first crystalline material; 
a second crystalline material (lower portion of 14)(Si) adjacent to the blocking material, the second crystalline material comprising at least one element selected from the group consisting of silicon and germanium; and 

the second crystalline material (Si) and the third crystalline material (Si) exhibiting the same crystalline orientation, and the first crystalline material (SiGe) exhibiting a different crystalline orientation than the crystalline orientation of the second crystalline material (Si) and the third crystalline material (Si).
With respect to claim 18, Agnello et al. teach the first crystalline material (SiGe) and the second crystalline material (Si) exhibit different chemical compositions.  
With respect to claim 19, Agnello et al. teach the first crystalline material (SiGe) and the third crystalline material (Si) exhibit different chemical compositions

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnello et al. (US pub 20060030133).
With respect to claim 5, Agnello et al. fail to teach doping the crystalline material with Boron, Arsenic or Phosphorus.
However, the doping of the crystalline material with Boron, Arsenic or Phosphorus for the purpose of forming n or p type material is well-known in semiconductor art.

Claim 9, 10, 11, 12, 13, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnello et al. (US pub 20060030133) in combination with Pillarisetty et al. (US pub 20190385677).

at least one vertical thin-film transistor, the at least one vertical thin-film transistor comprising: 
a first crystalline material 10 (Si or Ge or SiGe) comprising at least one element selected from the group consisting of silicon and germanium; 
a blocking material 12 adjacent to the first crystalline material; and 
a substantially continuous crystalline material adjacent to the blocking material, the substantially continuous crystalline material comprising a second crystalline material (lower portion of 14)(Si) and a third crystalline material, the second crystalline material and the third crystalline material (upper portion of 14) each comprising at least one element selected from the group consisting of silicon and germanium.
Agnello et al. teach a vertical thin film transistor but fail to teach using the thin film transistor to form a memory cell and fail to integrate with processor and input and output device.
Pillarisetty et al. teach a vertical thin film transistor memory cell integrated with processor and input and output device. See para 0034, 0080, 0083, 0084, 0085, 0086, 0088, 0089, 0094, 111, and claim 11.
It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Pillarisetty et al. into the device of Agnello et al. to achieve a functional device with high integration. See para 0034, 0080, 0083, 0084, 0085, 0086, 0088, 0089, 0094, 111, and claim 11.
With respect to claim 10, Agnello et al. teach  the at least one vertical thin-film transistor is substantially free of amorphous silicon and amorphous germanium.

With respect to claim 12, Agnello et al. teach the blocking material comprises a carbon film, aluminum oxide, zirconium oxide, silicon oxide, or silicon nitride.  
With respect to claim 11, Agnello et al. fail to teach the range for the dielectric constant for the blocking material.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the dielectric constant for the blocking material through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
 With respect to claim 13, Agnello et al. fail to teach the range for the thickness for the blocking material.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the thickness for the blocking material through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.
  With respect to claim 14, Agnello et al. fail to teach the range for the combined thickness for the second and third crystalline material.
However, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value or range for the combined thickness for the second and third crystalline material through routine experimentation and optimization to obtain optimal or desired device performance because there is no evidence indicating that the claimed range is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation. See MPEP 2144.05.

However, the doping of the crystalline material with Boron, Arsenic or Phosphorus for the purpose of forming n or p type material is well-known in semiconductor art.
Claim 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agnello et al. (US pub 20060030133) in combination with Pillarisetty et al. (US pub 20190385677).
With respect to claim 9, Agnello et al. teach a system comprising (see figs. 1-5, and associated text): 
at least one vertical thin-film transistor, the at least one vertical thin-film transistor comprising: 
a first crystalline material 10 (Si or Ge or SiGe) comprising at least one element selected from the group consisting of silicon and germanium; 
a blocking material 12 adjacent to the first crystalline material; and 
a substantially continuous crystalline material adjacent to the blocking material, the substantially continuous crystalline material comprising a second crystalline material (lower portion of 16)(SiGe) and a third crystalline material, the second crystalline material and the third crystalline material (upper portion of 16) (SiGe) each comprising at least one element selected from the group consisting of silicon and germanium.
Agnello et al. teach a vertical thin film transistor but fail to teach using the thin film transistor to form a memory cell and fail to integrate with processor and input and output device.

It would have been obvious to one of ordinary skill in the art of making semiconductor devices to incorporate the teaching of Pillarisetty et al. into the device of Agnello et al. to achieve a functional device with high integration. See para 0034, 0080, 0083, 0084, 0085, 0086, 0088, 0089, 0094, 111, and claim 11.
With respect to claim 15, Agnello et al. teach each of the first crystalline material, the second crystalline material, and the third crystalline material comprises a silicon germanium material.  

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814